DETAILED ACTION
This Notice of Allowability is in response to the filing of an amendment to the claims on 11/30/2021. As per the amendment, claims 1, 3-5, 7-11, and 13-15 have been amended, claims 2, 6, 12, and 16-18 have been cancelled, and claims 19-20 have been added. Thus, claims 1, 3-5, 7-11, 13-15, and 19-20 are pending in the application and in condition for allowance. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the prior art of record, either alone or in combination, fails to disclose all of the claimed structural and functional limitations of the claimed invention. Specifically, the requirement in independent claims 1 and 11 where the control unit and distance sensing sensor control the delivered concentration of carbon dioxide to change based on the sensed distance to the target. 
The closest prior art of record is Thomas et al. (US Pub. 2004/0144383), Bangera et al. (US Pub. 2013/0296812), and Tarler (US Pat. 10,226,591). 
Thomas and Tarler both teach similar devices for delivering a controlled mixture of carbon dioxide to a patient, both having a mixed gas generation unit, an emission unit, and a control unit which controls the concentration of carbon dioxide. However, both Thomas and Tarler fail to disclose the use of a distance sensing sensor, nor using the sensed distances in conjunction with the control unit to change the outputted concentration of carbon dioxide based on the changes to the sensed distance. 

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D ZIEGLER whose telephone number is (571)272-3349. The examiner can normally be reached Mon-Thurs 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on (571)272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW D ZIEGLER/Examiner, Art Unit 3785                                                                                                                                                                                                        
/JUSTINE R YU/Supervisory Patent Examiner, Art Unit 3785